Citation Nr: 0840964	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  99-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of a loan guarantee indebtedness in the 
amount of $26,759.72.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 waiver determination of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2007.  A transcript of the hearing is associated with the 
claims file.

The Board notes that the veteran also initiated an appeal as 
to the disability ratings assigned for his service-connected 
back and prostate disorders.  However, as found by the RO in 
a January 2007 decision, his substantive appeal was not 
received before the expiration of the appeal period.  The 
veteran disagreed with the January 2007 decision with respect 
to the timeliness of his substantive appeal, and a statement 
of the case was issued by the RO in October 2007.  In a 
letter accompanying the statement of the case, the veteran 
was notified of the requirement to submit a substantive 
appeal, and of the time limit within which to do so.  
However, a substantive appeal has not been received, and the 
period to perfect an appeal has since expired.  

The veteran and his representative agreed at the December 
2007 hearing that the waiver of indebtedness issue was the 
only issue on appeal.  The Board will limit its consideration 
accordingly. 

In February 2008, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.




FINDING OF FACT

Recovery of the indebtedness would not be against equity and 
good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the indebtedness 
are not met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking waiver of the recovery of VA loan 
guarantee indebtedness.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  The Board finds that they are not.  The notice and 
duty to assist provisions of the VCAA do not apply to chapter 
53 waiver of recovery matters, as chapter 53 already contains 
its own notice provisions.  The VCAA provisions are relevant 
to a different chapter of title 38, and do not apply to 
waiver matters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

Legal Criteria

Recovery of overpayment of any benefits under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor 
against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation. 38 C.F.R. § 1.965(a).

Pension, compensation, or retirement pay will be discontinued 
under the circumstances stated in § 3.700(a)(1) for any 
period for which the veteran received active service pay.  
Active service pay means pay received for active duty, active 
duty for training or inactive duty training.  Where the 
veteran returns to active duty status, the award will be 
discontinued effective the day preceding reentrance into 
active duty status.  38 C.F.R. § 3.654 (2008).

Factual Background

The veteran entered into a loan guarantee agreement in March 
1988 for the purchase of a home in Jacksonville Florida.  The 
loan was in the amount of $85,000.00.  The veteran was found 
to be in default of his payment obligation in September 1996.  

In December 1996, the VA loan service representative notified 
the veteran of the possible foreclosure sale of his property.  
He was informed that, if the sale does not bring enough to 
pay the lender in full, "you remain liable for that debt to 
[VA] because of the loan guarantee."  The veteran did not 
respond to this notice.  

In December 1996, the lender filed a notice of intent to 
foreclose.  In February 1997, the VA loan service 
representative notified the veteran that time was running out 
for him to retain the property, and that he must either 
arrange to pay the delinquent installments or sell the 
property prior to foreclosure.  The letter notified the 
veteran that he "may ultimately owe the Government many 
hundreds of dollars unless you act promptly to protect your 
interests."  The veteran did not respond to this notice.  

Final judgment on the foreclosure is dated June 27, 1997.  At 
the time of foreclosure, the remaining balance of the loan 
was $81,958.53.  The home was sold at auction in August 1997.  
After deducting the proceeds of sale and other credits, the 
veteran was notified in February 1998 that his total 
obligation to VA was $26,759.72.  Upon receipt of the notice 
of loan guarantee indebtedness from VA, the veteran responded 
in April 1998 with a request for a waiver.  The veteran 
included a financial status report and a copy of his October 
1993 filing for Chapter 7 bankruptcy.  

In an October 1998 decision, the veteran's waiver claim was 
denied.  The veteran disagreed with the denial, and this 
appeal ensued.  

Analysis

The Board notes initially that this case does not involve a 
challenge to the validity of the debt or the amount of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Moreover, there is no question of retroactive 
release of liability.  The veteran's only contentions for 
purposes of this appeal are that he was unable to make his 
mortgage payments due to various factors, including his 
service-connected disabilities and bankruptcy; that he was 
unable to sell the house prior to foreclosure due to serious 
problems with the septic system which predated his purchase 
of the house; and that he was unaware that he would be 
responsible for repayment to VA in the event of default on 
his mortgage.  Thus, the amount of the debt and the validity 
of the debt are not at issue here.  The Board's focus is on 
whether a waiver of the debt is warranted.

The Board's analysis begins with the determination as to 
whether there is any evidence of fraud, misrepresentation, or 
bad faith on the veteran's part.  In this case, there is no 
evidence or allegation of fraud or misrepresentation.  
Although the Committee found that the veteran's failure to 
meet his mortgage obligations constituted bad faith on the 
veteran's part, the Board does not agree.  While the 
veteran's default on his mortgage certainly exemplifies a 
neglect of his legal responsibilities and a knowledge of the 
likely consequences, there is no persuasive evidence that he 
intended to seek an unfair advantage.  It is in fact unknown 
why the veteran did not respond to the advice offered by VA 
in an attempt to head off foreclosure.  However, the Board 
will not presume bad faith simply on the basis of his failure 
to meet his obligations.  The Board finds that waiver should 
not be precluded on the basis of such factors.  

With respect to the equitable factors, the Board finds that 
the veteran is at fault in the creation of the debt.  It was 
his failure to meet his mortgage obligations that resulted in 
his default.  In addition, it was his failure to mitigate 
subsequent to the initial default, and his failure to respond 
in any way to multiple warnings sent to him from the mortgage 
company and from VA that resulted in VA's ultimate obligation 
and payment of $26,759.72 on his behalf.  In so finding, the 
Board notes that the veteran made no apparent efforts to avoid 
the default.  He did not attempt to work with the note holder 
or VA following the initial default.  In addition, he did not 
try to sell the property or rent the property to avoid 
default.  

In terms of balancing the relative faults, the Board finds 
that VA does not bear any fault in this case.  The veteran 
does not appear to contend that VA shares any fault, only 
that he was unaware of his obligation to indemnify VA in the 
event of default.  As set out above, the record establishes 
that he was repeatedly notified of this obligation.  

The Board has considered the veteran's argument with respect 
to the condition of his property.  At his hearing, he stated 
that there were serious problems with his septic system which 
he could not afford to repair, and which prevented a sale of 
the property.  However, these factors are not persuasive in 
terms of whether the veteran was at fault, as there is no 
indication that he made any effort to contact VA or the 
mortgage company to explain these problems.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
Financial status information was provided by the veteran in 
April 1998 and April 2008.  

In April 2008, the veteran reported a total monthly income of 
$4,235 for himself, and $2,917 ($35,000 annual divided by 12) 
for his spouse.  After subtracting payroll and other 
allowable deductions, his monthly take home pay was $3,511.  
There were no deductions for his spouse, who is self 
employed, and whose total monthly net income was $2,917.  The 
veteran also reported monthly VA benefits of $234, for a 
total monthly net income of $3,745.  Combining his spouse's 
income with that of the veteran, total household income was 
$6,662.  With respect to other assets, the veteran listed 
real estate valued in the amount of $350,000, and a 2005 
Chevrolet Silverado, valued at $14,000.  

Monthly expenses consisted of $2,345 for rent or mortgage, 
$400 for food, $300 for utilities and heat, $93 for water 
($280 divided by 3), $45 for telephone, $50 for a work-
related cell phone, and $320 for gasoline.  The total of 
these expenses is $3,553.  The Board notes that the veteran 
included expenses for Internet access, but did not explain 
the necessity of this expense.  The veteran also included 
$4,378 in monthly payments on installment contracts and other 
debts.  However, in arriving at this amount, the veteran 
listed credit card debt to Bank of America, Chase Bank, and 
Capital One Bank, as well as installment contracts to Best 
Buy, Home Depot, Lowes, Sam's Club, and a car loan to 
Jacksonville Postal and Professional Credit Union.  These 
amounts are not considered valid deductions from income, as 
there is no reason that the veteran should not accord the 
government the same consideration that he accords his private 
creditors.  When these amounts are not considered, the 
veteran's household income actually exceeds his expenses by 
$3,109.  

Based on the information provided by the veteran, it appears 
that repayment of the $26,759.72 indebtedness would not 
deprive the veteran of life's basic necessities.  

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the benefit, which is to guarantee 
home loans for veterans who might not otherwise qualify for a 
loan, or who might not be able to obtain favorable terms 
without such guarantee.  That purpose was in fact 
accomplished in this case.  The consequences of default, 
including indemnification of VA, were specifically 
contemplated and spelled out in the agreement.  

Moreover, as the $26,759.72 represents an amount for which 
the veteran is clearly responsible, the Board finds that he 
would be unjustly enriched if allowed to keep this amount.  

Finally, there is no indication or allegation that the 
veteran changed his position to his detriment in reliance on 
keeping this amount, resulting in relinquishment of a 
valuable right or incurrence of a legal obligation.  

In sum, for the reasons discussed above, the Board concludes 
that the facts of this case, when weighed against the various 
elements to be considered, do not demonstrate that recovery 
of the loan guarantee obligation would be against equity and 
good conscience.  The veteran is solely at fault in the 
creation of the debt because he failed to meet his loan 
repayment obligations, and failed to make any attempt to 
remedy the situation prior to foreclosure.  To allow him to 
retain $26,759.72 when he has not shown entitlement to such 
benefits would constitute unjust enrichment for him.  Also, 
recovery of the overpayment would not defeat the purpose for 
which the benefits are intended.  Lastly, he has not 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  That doctrine, however, is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to waiver of a loan guarantee indebtedness in the 
amount of $26,759.72 is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


